DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3,6,8,9,11-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “motif” is unclear as there is no structural components to clearly define what structural limitations, functionalities, etc. are required. 
Claims 2-4,11-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “preferably, more preferably or even more preferably” is confusing as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ring" in line 33. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two moieties of (C)" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ring" in line 17. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benešováet al. (J. Nucl. Med. 2015, 56, 914-920) in view of Pomper et al. (US2012/0009121A1) and Banerjee et al. (Angew. Chem Int Ed Engl. 2012, 50, 9167-9170; see pages 1-7).
Benešováet al. (J. Nucl. Med. 2015, 56, 914-920) discloses the DOTA-conjugated PSMA inhibitor PSMA-617 
    PNG
    media_image1.png
    223
    112
    media_image1.png
    Greyscale
 which complexes with 68Ga and 177Lu (abstract; p915, left column, 68Ga-PSMA-617 is mixed with phosphate-buffered saline (PBS) (p915, right column, sixth paragraph; p916, right column, first paragraph). 
Both in vitro and in vivo experiments were performed using the PSMA-positive LNCaP cell line (abstract; p915, right column, last paragraph). Figure 7 shows 68Ga-PSMA-617 PET/CT demonstrating a patient with multiple lymph node metastases. The time-activity curves obtained from dynamic PET showed high tumor-to-muscle ratio at 1 h after injection (p917, left column, second and third paragraphs).
The naphthylic linker has a significant impact on the tumor-targeting and biologic activity as well as on imaging contrast and pharmacokinetic properties, such are critical for both high imaging quality and efficient targeted endoradiotherapy. With regard to therapeutic use, the high binding affinity and internalization, prolonged tumor uptake, rapid kidney clearance, and high tumor-to-background ratio give clear clinical with relatively fast diffusion, target localization and blood clearance (p919, right column, last paragraph). 
The compound PSMA-617 exhibits high PSMA-speciﬁc tumor uptake, rapid background clearance, and fast kidney excretion, which gives clear clinical advantages for both high imaging quality and efﬁcient endoradiotherapy of recurrent PCa (p920, Conclusion).

    PNG
    media_image2.png
    223
    152
    media_image2.png
    Greyscale
encompasses the compound of formula (I) of the instant claims.

    PNG
    media_image3.png
    223
    124
    media_image3.png
    Greyscale
 encompasses the motif specifically binding to cell membranes of neoplastic cells (A) and the x1 spacer of the instant claims.

    PNG
    media_image4.png
    223
    122
    media_image4.png
    Greyscale
encompasses at least one chelator moiety of the instant claims.
Benešováet al. does not explicitly disclose detecting the radioactive signal of cells in vitro.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the PSMA-617 to cells and detect the radioactive signal of cells in vitro as Benešováet al. teaches of the use of the DOTA-conjugated PSMA inhibitor PSMA-617 in vitro and in vivo imaging wherein the PSMA-617 can be visualized via PET/CT.

Benešováet al. does not disclose a dye moiety bound to the compound of formula (I).
Pomper et al. (US2012/0009121A1) discloses PSMA targeting dual modality compound comprising both a metal chelator (Ch) and a dye (FG)
    PNG
    media_image5.png
    335
    697
    media_image5.png
    Greyscale
 for use in diagnostic, imaging or therapeutic purposes (abstract; p5, [0029]; p6, [0030-0034]; p10, [0090-0091]; p26-27, [0135-0139]; p28, [0146-0147]; p33, [0173],[0175],[0182]). The metal may comprise 177Lu, 68Ga, etc. (p17, [0104]; p34, [0189]).
The dye is a dye that emits in the near infrared spectrum and may comprise indocarbocyanine, carbocyanine dyes, IRDye800CW and the chelator may comprise 
    PNG
    media_image6.png
    167
    204
    media_image6.png
    Greyscale
, etc. (p3, [0019]; p5, [0028]; p6, [0030]; p12, [0102]; p21, [0130-0133]; p49, [0256]; claim 24).
For example, the compounds include: 
    PNG
    media_image7.png
    440
    736
    media_image7.png
    Greyscale
(claim 113).

The compounds may be formulated into pharmaceutical compositions and kits comprising a pharmaceutically effective carrier (p34, [0193-0194]; p35, [0202]). 
Banerjee et al. (Angew. Chem Int Ed Engl. 2012, 50, 9167-9170; see pages 1-7) discloses dual modality (radionuclide/optical) imaging of prostate cancer based on targeting PSMA (abstract). Both SPECT and NIRF were capable of delineating tumor specifically (abstract). Dual-modality imaging agents that combine the sensitivity of radionuclide imaging, such as SPECT, with the high sensitivity and resolution of NIRF imaging would be useful in the preoperative and intraoperative realms, respectively (p2, first paragraph).
For example,  
    PNG
    media_image8.png
    279
    260
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    116
    179
    media_image9.png
    Greyscale
 (scheme 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind a dye moiety, such as IRDye800CW to the DOTA-conjugated PSMA inhibitor PSMA-617, via a linker as taught by Pomper et al. 
    PNG
    media_image10.png
    110
    65
    media_image10.png
    Greyscale
and/or Banerjee et al.
    PNG
    media_image11.png
    85
    36
    media_image11.png
    Greyscale
 for the advantage of providing dual-modality imaging.

    PNG
    media_image12.png
    450
    736
    media_image12.png
    Greyscale
encompasses a dye and linker and the x2 spacer of the instant claims.
It would have been predictable to one of ordinary skill in the art that the compounds of the combined disclosures encompass the compounds of the instant claims, are capable of the same functions and have the same properties, such as having a molecular weight of not more than 10 kDa as they have analogous structures. 
The IRDye 800CW 
    PNG
    media_image13.png
    177
    456
    media_image13.png
    Greyscale
and indocarbocyanine of Pomper et al. encompass the dye (C) (Y is 
    PNG
    media_image14.png
    50
    166
    media_image14.png
    Greyscale
or 
    PNG
    media_image15.png
    141
    151
    media_image15.png
    Greyscale
 ) of the instant claims 13 and 18 which has an emission maximum in the range from 400 nm to 1000 nm when X1 and X4 are -C(R6)=; R6 is H; X2 and X3 are C(R6R7); R6 and R7 are alkylene group and Y is a linker connecting two moieties of (C) permitting electron delocalization between the moieties.
The dyes of Pomper et al., such as indocarbocyanine do not exclude those wherein a and b are the same and 2 of the instant claim 15.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618